Citation Nr: 1402464	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from April 19, 2001, and in excess of 20 percent as of November 1, 2001, for residuals of low back strain with degenerative disc disease (DDD), L4-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Appeals Management Center (AMC) in Bay Pines, Florida.  The Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, maintains original jurisdiction over the appeal.  

The Board remanded the increased initial rating issue in September 2009 for further development.  In December 2011, the Board issued a decision that, in pertinent part, denied the Veteran's appeal for an increased initial rating.  The Veteran appealed, and in May 2013, the Court of Appeals for Veterans Claims (Court) vacated and remanded the parts of the December 2011 decision that denied the increased initial rating for the Veteran's lumbar spine disability, and that referred, rather than remanded, the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) records in its consideration of this appeal.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As addressed in the May 2013 Court Order and accompanying Joint Motion for Partial Remand, additional consideration is necessary to determine whether the Veteran's spine disability warrants extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  As the record lacks any evidence concerning the status of the Veteran's low back disability since May 2011, VA must obtain current treatment records and provide an examination to determine the current severity of the disability.  38 C.F.R. § 3.159(c) (2013). 

The issue of entitlement to a total disability rating is found to be inextricably intertwined with the increased rating issue, and must likewise be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Extraschedular consideration may be warranted for the TDIU issue.  See 38 C.F.R. § 4.16(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination, by a qualified examiner.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  All functional impairments must be detailed.  A complete rationale for any opinions expressed must be provided.

3.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the increased initial rating claim, to include consideration of whether referral to the Under Secretary for Benefits or the Director of Compensation and Pension for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b).  

6.  Adjudicate the intertwined issue of a TDIU, to include any development that might be needed for full and fair adjudication.  If the Veteran remains below the schedular threshold for TDIU in 38 C.F.R. § 4.16(a), the development of the TDIU issue must include consideration of whether referral to the Director for extraschedular consideration is warranted.  

7.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

